Citation Nr: 1031653	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  05-32 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to additional compensation payable for a dependent 
spouse, prior to August 1, 2004, to include the validity of the 
overpayment created due to removal of a previous spouse.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jill Anderson, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1977.  

This matter is on appeal from the Muskogee, Oklahoma, Department 
of Veterans Affairs (VA) Regional Office (RO).  

As a procedural matter, the Veteran essentially challenges the 
effective date of August 1, 2004, for the grant of dependency 
benefits and asserts that the overpayment created as a result of 
his divorce and subsequent remarriage in 1998 is invalid.  He has 
not requested a waiver of the overpayment on the basis of 
hardship.  Therefore, the issue is most accurately as described 
on the title page. 


FINDINGS OF FACT

1.  In January 1981, the RO granted a 30 percent rating for the 
Veteran's knee disabilities, entitling him to additional payments 
for dependents.  

2.  VA received a Declaration of Status of Dependents from the 
Veteran in January 1995, in which he reported that he had married 
D. in February 1974.  He was informed that additional benefits 
had been included in his compensation for his spouse and 
children, and that he must tell the RO immediately if there was 
any change in the number or status of his dependents.  

3.  In July 1996, he was informed on a VAF 21-0538 that he was 
responsible for informing the RO of any changes in his dependent 
status.  

4.  The Veteran obtained a divorce from D. in July 1998, and 
married T. in September 1998.  

5.  The Veteran did not inform the RO of his divorce or 
remarriage until July 2004.  




CONCLUSION OF LAW

The criteria for entitlement to additional compensation payable 
for a dependent spouse, prior to August 1, 2004, to include the 
validity of the overpayment created due to removal of a previous 
spouse have not been met.  38 U.S.C.A. §§ 1115, 5110, 5112 (West 
2002); 38 C.F.R. §§ 3.400, 3.401(b), 3.500, 3.501 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran challenged the validity of the dependency benefits 
overpayment.  Specifically, he was divorced from D. in July 1998 
and married T. in September 1998 but did not inform the RO until 
July 2004.  The RO determined that an overpayment had been 
created.  Subsequently, T. was added to his dependency benefits 
effective August 1, 2004, and he disputes the effective date and 
argues that he is entitled to benefits effective from the date of 
his marriage to T.

Any veteran entitled to compensation for a disability rated not 
less than 30 percent is entitled to additional compensation for 
dependents, to include a spouse.  38 U.S.C.A. § 1115 (West 2002); 
38 C.F.R. § 3.4(b)(2) (2009).  An overpayment is created when VA 
determines that a beneficiary or payee has received monetary 
benefits to which he or she is not entitled.  See 38 U.S.C.A. § 
5302 (West 2002); 38 C.F.R. § 1.962 (2009).  

The relevant law pertaining to his divorce from D. is that the 
effective date of a reduction of pension or compensation by 
reason of marriage, annulment or divorce on or after October 1, 
1982, or death of a dependent of a payee, shall be the last day 
of the month in which such marriage, annulment, divorce or death 
occurred.  38 U.S.C.A. § 5112(b)(2) (West 2002); 38 C.F.R. § 
3.501(d)(2).  

The relevant law pertaining to his marriage to T. is that the 
effective date of payment of benefits for a dependent spouse is 
the date of marriage, if the claim is received within one year, 
otherwise, the date notice is received of the dependent's 
existence.  See 38 U.S.C.A. § 5110(f) (West 2002); 38 C.F.R. § 
3.401(b) (2009).  

The essential facts are not in dispute.  Effective January 1981, 
the Veteran received compensation benefits related to a 30 
percent rating for his knee disabilities, rendering him eligible 
for dependency benefits.  

VA received a Declaration of Status of Dependents from the 
Veteran in January 1995, in which he reported that he had married 
D. in February 1974.  He was informed that additional benefits 
had been included in his compensation for his spouse and 
children, and that he must tell the RO immediately if there was 
any change in the number or status of his dependents.  

In July 1996, he was told on a VAF 21-0538 that he was 
responsible for informing the RO of any changes in his dependent 
status.  He returned the form to the RO listing D. as his spouse 
and two dependent children.  Evidence subsequently submitted to 
the file reflects that he was divorce from D. in July 1998, and 
married T. in September 1998 but did not inform the RO.  

In July 2004, the RO send the Veteran a VAF 21-0538 reminding him 
that he was responsible for reporting any changes in the number 
of his dependent and asked him to complete the form to verify his 
continued entitlement.  He promptly responded to the form listing 
T. as his wife.  

As noted above, the RO determined that an overpayment had been 
created due to the Veteran's divorce from D. and that T. became a 
dependent as of August 1, 2004.  He contends that since he 
informed his local VA medical center in March 2000 that T. was 
his wife, that he adequately informed the VA of any change of 
dependents and that, therefore, the overpayment was not validly 
created.  

While he informed his local VA medical center as early as March 
2000 that T. was his spouse, filling out unverified forms at the 
local medical center is not sufficient to establish a change in 
status for the payment of dependency benefits.  Under the 
regulations, a marriage is generally verified only by a copy or 
abstract of the public record of the marriage, an affidavit of 
the clergyman or magistrate to officiated, or affidavits of two 
or more eyewitnesses to the ceremony.  38 C.F.R. § 3.205.  
Similarly, a divorce is recognized by a divorce decree or any 
other evidence of the divorce.  He submitted neither a 
verification of his divorce nor his marriage nor T.'s prior 
divorce to the medical center.

Despite his contentions, the record does not show that the 
Veteran informed the RO of his 1998 divorce from D. until July 
2004.  As such, an overpayment was created between July 1998 and 
July 2004.  He could not receive dependency benefits for D. after 
July 1998 because a compensation benefit must be discontinued on 
the last day of the month in which the divorce occurred, or July 
1998 in the present case.  38 C.F.R. § 3.501(d)(2) (2009).  

Similarly, the Veteran could not receive dependency benefits for 
T. until August 2004 because dependency benefits begin the latest 
of 1) the date of the marriage, if notice was received by VA 
within a year or 2) the date VA received notice of the 
dependent's existence, if the notice is received within a year of 
VA request.  

Dependency benefits did not begin the date of the marriage 
because VA was not informed of the marriage within a year.  VA 
received notice of the Veteran's marriage to T. in July 2004, in 
a completed Declaration of Status of Dependents.  This was within 
one year of the July 2004 VA request and, therefore, the 
effective date is August 2004.  

In sum, a valid overpayment was created because the Veteran was 
receiving benefits for D. that he was not entitled to from July 
1998 to July 2004.  Moreover, he is not entitled to receive 
dependency benefits for T. until August 2004 because he did not 
notify VA of his marriage to T. until July 2004.  Thus, the 
appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009) 

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record 1) that is necessary to 
substantiate the claim; 2) that VA will seek to provide; and 3) 
that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate the claim, VA 
bears the burden to show that the error was harmless.  

The present claim involves Chapter 53 of Title 38 of the United 
States Code, which contains provisions relating to debts and 
waivers of overpayments, and therefore, the duty-to-notify and 
duty-to-assist provisions of the VCAA do not apply.  Leuras v. 
Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. 
App. 132, 138 (2002); see also 38 U.S.C.A. §§ 5103, 5103A.  In 
addition, the statute at issue in this appeal is not found in 
Chapter 51, which is the chapter that includes the VCAA 
provisions cited above.  

Notwithstanding the fact that the VCAA is not controlling in this 
matter, the Board has reviewed the case for purposes of 
ascertaining that the Veteran has had a fair opportunity to 
present argument and evidence in support of his challenge to the 
validity of the overpayment.  

The RO explained to him the basis for finding that the debt was 
valid in the August 2009 supplement statement of the case.  The 
RO also afforded him the opportunity to present information and 
evidence in support of his claim.  The Board concludes that the 
requirements for the fair development of the appeal have been met 
in this case.  




ORDER

Additional compensation payable for a dependent spouse, prior to 
August 1, 2004, is denied; the overpayment created due to removal 
of a previous spouse is found to be valid.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


